PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,407,797
Issue Date: 2016 Aug 2
Application No. 13/865,144
Filing or 371(c) Date: 17 Apr 2013
Attorney Docket No. V059-0041US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a corrected decision on the petition under 37 CFR 1.137(f), filed September 10, 2020, and supplemented March 22, 2021, to revive the above-identified application for failure to notify the Office of a foreign filing.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(f).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

On September 10, 2020, the subject petition was filed as an e-Petition. Petitioner asserts that the nonprovisional application is the subject of a foreign or international application filed April 9, 2014. However, the USPTO was unintentionally not notified of this filing within 45 days subsequent to the filing of the subject application in a foreign country.

On September 10, 2020, a decision granting the ePetition was mailed.

On March 22, 2021, the subject letter was filed, entitled “ADDITIONAL EXPLANATION OF CIRCUMSTANCES SURROUNDING THE DELAY IN NOTIFYING THE OFFICE OF THE FOREIGN OR INTERNATIONAL FILING.” Upon further review, additional information is requested regarding whether the entire delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional

Specifically, petitioner states that applicant’s representative believes the application became abandoned by operation of law on May 24, 2014 because this application was filed with a non-publication request on April 17, 2013, and a foreign or international filing (PCT/US2014/033414) was subsequently filed April 9, 2014, claiming priority to the subject application, but no request to rescind the non-publication request was filed within 45 days of the foreign or international filing.  Petitioner further asserts that on October 3, 2018, prosecution responsibility for the application was transferred from the previous law firm to the law firm which has filed the subject petition. Petitioner state it is unknown why a request to rescind the non-publication request was not filed within 45 days of the foreign or international filing. Petitioner further states that on September 9, 2020, another law firm was reviewing one of the applicant’s applications for patent and noticed that this application had been cited, and that the PCT application had been filed, but that a rescission of the nonpublication request had not been filed.

The Office is requesting an additional explanation into the delay which resulted in the abandonment of the application as well as the delay between the abandonment of the application the filing of the petition to revive. Specifically, petitioner must inquire and provide an explanation that the entire delay of the previous law firm in filing a request to rescind the 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).